Title: To George Washington from Jonathan Trumbull, Sr., 13 September 1781
From: Trumbull, Jonathan, Sr.
To: Washington, George


                  
                     Sir,
                     Hartford 13th Septr 1781
                  
                  Your Letter of the 22nd ult. arrived on the 5th instant, whereupon my Council being convened amidst various Accounts of the Movements and Designs of the Enemy, in New Yorke & some Apprehensions of their hostile Attack upon, or Invasion of this State, every Exertion was made & making for its Defence by ordering the Militia to be reviewed and Detachments to be sent to the Sea Coasts and valuable Effects there deposited to be removed to interior Parts &c.
                  But unfortunately, before those Preparations could be completed (Viz. on the 6th instant) a Party under the Command of the infamous Arnold made wanton Destruction both of Lives & Property in New London & Groton near the Harbor Though many material Circumstances relative to the Tragical Scene, are not yet obtainable with such Degree of Precision & Certainty as might be wished, yet according to the best Intelligence I have been able to collect it seems a Number exceeding one (& perhaps two) thousand chiefly of chosen British & foreign Troops landed in the Morning on both Sides of the Harbor’s Mouth, whereof one Division immediately marched up to & soon took Possession of the Town and Fortifications of New London, which were evacuated on their Approach as being indefensible, whilst on the opposite Shore, the Fort on Groton Bank being attacked by 6 or 800 Men was nobly defended for some considerable Time by about 150 Men under the Command of Lt Col. William Ledyard, who bravely repulsed the Assailants till they suffered about one fourth Part in killed & wounded, but being overpowered by superior Numbers, Col. Ledyard perceiving the Enemy had gained Possession of some Part of the Fort & opened the Gate, although he had only three of his Men killed, thought proper to surrender Himself with the Garrison Prisoners and accordingly presented his Sword to a British Officer on the Parade who received the same & immediately thrust it through that brave but unfortunate Commander, whereupon the Soldiery also pierced his Body in many Places with Bayonets & proceeded to massacre upwards of 70 of the Officers & Garrison till by the Interposition of a British Officer who entered the Fort too late to rescue the gallant Officers &c. about 40 of the defenceless Survivors were made Prisoners and carried off exclusive about the like Number who were wounded, & many of them dangerously.
                  This heroic Opposition on the Part of the Garrison however, together with the increasing Appearance of the Militia & small Skirmishes between some scattering Parties & advanced Guard, &c. prevented the Enemy from fully executing their Savage Plan & occasioned them to retreat on Bord in the Evening with Precipitation after having knocked of the  of several Guns & consumed by Fire, about 71 Dwelling Houses, 65 Stores, 22 Barns a Church, Court House & Goal together with a Number of Vessels lying unrigged by the Wharfs—The rest of the Shipping in the Harbor was saved by runing up Norwich River & several valuable Buildings on each Shore preserved by quenching the Flames &c.  The Loss of Property by the Conflagration was however very great & ruinous to many Individuals as also a sensible Damage to the Public.  Yet what is more to be regreted is the unhappy Fate of that worthy Officer Col. Ledyard & those brave Men (many of whom sustained respectable Characters & were esteemed the Flower of that Town) who so gallantly fought & unfortunately fell with him, victims to British Cruelty.  I have given Directions for procuring authenticated Information of those Transactions  soon as the Situation of the wounded and Prisoners &c. (whereof some are paroled) will admit which will be forwarded as soon as obtained.  I have the Honor to be with every Sentiment of Esteem and consideration Your Excellency’s Most Obedient, and very hble Servant
                  
                     Jonth; Trumbull
                  
               